DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 06/25/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 1, 9 and 17 of the instant invention – a method, device, and computer program product for data migration between different storage systems.  

Dunn (US 2007/0143352): implementing database migration using a staged approach; 
Joy (US 2019/0245928): migrating a group of user devices, associated with an enterprise, from a first device-management service to a second device-management service; 
Mallya (US 2013/0339943): migrating applications from a legacy platform to another platform; 
Nelson (US 2015/0178014): migrating data to clustered storage in an efficient manner to allow for efficient transition from non-clustered storage to the virtualized clustered storage arrays; 
Ovesea (US 2019/0235895): orchestration engine for migrating application data and application services of organizations between computing system instances; 
Powell (US 2015/0012571): virtualization of a file system enabling indirect access to a second file system in a data storage system comprising a plurality of client computers and a second file system for managing the second file system and enabling client access to the second file system; and 
Richman (US 2019/0155818): migrating data from a source system in stages to a destination system in an automated fashion using a remote migration controller that is not local to the source system.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Diedra McQuitery/Primary Examiner, Art Unit 2166